Exhibit STATE OF MINNESOTA SECRETARY OF STATE ARTICLES OF INCORPORATION Business and Nonprofit Corporations READ THE INSTRUCTIONS BEFORE COMPLETING THIS FORM The undersigned incorporators) is an (are) individual(s), 18 years of age or older, and adopts the following articles of incorporation to form a: {Check only one of the following options listed below) þT Profit Business Corporation (Chapter 302A) o Non-Profit Corporation (Chapter 317A) ARTICLE I - BUSINESS NAME RhinoMerger Sub Corporation Name of Corporation (Profit Business Corporations must include a corporate designation in their name) ARTICLE II - REGISTERED OFFICE AND AGENT The Registered Office Address of the Corporation is: 100 South Fifth Street, Suite 1075 Minneapolis MN 55402 Street Address (A PO Box by itself is not acceptable) City State Zip The Registered Agent at the above address is: C T Corporation System Inc. Agent's Name (A registered agent is not required.) ARTICLE III – SHARES The corporation is authorized to issue a total of 1,000 shares at $0.01 par value per share. (Profit Business Corporation must authorize at least one share.) ARTICLE IV - INCORPORATORS I (We), the undersigned incorporators) certify that I am (we are) authorized to sign these articles and that the information in these articles is true and correct. I (We) also understand that if any of this information is intentionally or knowingly misstated that criminal penalties will apply as if J (we) had signed these articles under oath. (Provide the name and address of each incorporator.
